Citation Nr: 1517220	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  11-02 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Debt Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of non-service-connected pension benefits in the amount of $13,241.44, to include the matter of whether the request for a waiver was timely.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1973 to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Department of Veterans Affairs (VA) Debt Management Center (DMC) in St. Paul, Minnesota, which denied a waiver of recovery of overpayment of non-service-connected pension benefits in the amount of $13,241.44 on the basis that a timely request for a waiver of overpayment for such benefits was not submitted.  

In November 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

For the reasons discussed below, the issue of entitlement to a waiver of recovery of an overpayment of non-service-connected pension benefits in the amount of $13,244.44, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Notice of indebtedness was sent to the Veteran by the DMC in August 2007; however, the Veteran received actual notice of his indebtedness and his rights to dispute the indebtedness and to request a waiver of recovery of overpayment in or after August 2008.  

2.  The Veteran filed a request for a waiver of recovery of the overpayment in November 2008, within 180 days after notice of the indebtedness was received. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the request for a waiver of recovery of overpayment of non-service-connected pension benefits was timely.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.963(b)(2) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, in Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA does not apply to waiver-of-overpayment claims, noting that the statute at issue in these cases is found in Chapter 53, Title 38, of the United States Code, and that the provisions of the VCAA apply to a different Chapter (i.e., Chapter 51).  Furthermore, as the Board is granting the appeal to the extent of timeliness of the request, the claim is substantiated, and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


Analysis of Timeliness of the Waiver Request

The threshold question in any claim concerning a request for a waiver of overpayment is whether the waiver request was timely filed.  Under the applicable criteria, a request for waiver of an indebtedness (other than loan guaranty) shall only be considered:  (1) if it is made within two years following the date of a notice of indebtedness issued by VA to the debtor on or before March 31, 1983, or (2) except as otherwise provided, if it is made within 180 days following the date of a notice of indebtedness issued by the VA to the debtor after April 1, 1983.  
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).  Here, there is no dispute that the notice of indebtedness was issued after April 1, 1983; therefore, the 180 day limit applies.

The 180-day period may be extended if the individual requesting waiver demonstrates to the Chairperson of the Committee on Waivers and Compromises that, as a result of an error by either the VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  38 C.F.R. § 1.963(b)(2).  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  Id. 

Notices of overpayment are issued by VA's Debt Management Center in St. Paul, Minnesota, not by the AOJ.  Typically, they are issued within one month of the appellant's receipt of a letter from the AOJ notifying him or her that benefits were retroactively terminated or reduced, and that an overpayment in the account had been created. 

VA regulations provide that notice means written notice sent to a claimant or payee at his or her latest address of record.  38 C.F.R. § 3.1(q) (2014).  The Court has held that in the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Jones v. West, 12 Vet. App. 98, 100 (1998); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  The Court specifically held that a statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity in AOJ operations.  YT v. Brown, 9 Vet. App. 195, 199 (1996).  

In this case, the Veteran was awarded non-service-connected pension benefits by the VA Regional Office in St. Petersburg, Florida, in March 2005.  In May 2007, the VA Pension Management Center (PMC) in Philadelphia, Pennsylvania, sent correspondence to the Veteran that indicated the PMC had received notification from VA's Office of Inspector General that the Veteran was subject to an outstanding warrant dated in May 2006.  This letter provided the Veteran a period of 60 days within which to submit documentation demonstrating the May 2006 warrant had been cleared.  The Veteran contacted the PMC in July 2007, by phone and by fax, indicating that he was unable to obtain such documentation.  

As such, on August 7, 2007, the PMC sent the Veteran a letter informing him that his pension award had been stopped, and that he may apply again for pension benefits once the warrant had been cleared.  In addition, the August 7, 2007 letter notified the Veteran that an overpayment had been created, but the Veteran would receive a separate letter that would explain the details of the overpayment.  

While correspondence from the DMC to the Veteran is largely omitted from the claims file, the record contains a letter from the DMC to the Veteran dated August 18, 2007, indicating that an overpayment had been created in the amount of 
$13, 241.44, and provided options for repayment.  In addition, the August 18, 2007 letter included an enclosure that provided notice to the Veteran regarding his rights to dispute the overpayment and to request a waiver of recovery of the overpayment.  This letter was sent to the last known address of the Veteran, the same address as listed in the August 7, 2007 letter from the Philadelphia PMC.   

During the November 2014 Board hearing, the Veteran contends that he did not receive the August 18, 2007 letter from the DMC, and was, therefore, not properly notified of the overpayment.  See also August 2010 Statement.  Specifically, the Veteran contends that he was incarcerated from August 2007 until August 2008, and only received notice of the overpayment following his release.  The PMC received the Veteran's request for a waiver of the overpayment on November 18, 2008, within 180 days of when the Veteran contends he first received notice of the overpayment.  

Despite the Veteran's contentions during the Board hearing, the evidence of record indicates that the Veteran was not incarcerated in August 2007.  A warrant was issued by the Florida Department of Corrections in July 2007; however, the Veteran was not taken into custody until December 2007.  In a May 2008 statement, the Veteran acknowledged that the July 2007 warrant was closed on December 27, 2007, the date he was taken into custody by the local county sheriff.  In a February 2010 statement, the Veteran also indicated incarceration began in December 2007.  The Veteran was then transferred to the Florida Department of Corrections in February 2008, and was released from prison in August 2008.  

Notwithstanding the inconsistencies in the Veteran's statements regarding when he actually began his incarceration, the Board finds the Veteran's statements that he did not receive the August 18, 2007 letter from the DMC to be credible.  As the August 18, 2007 letter was sent to the Veteran's last known address, the presumption of regularity of applies, and therefore, the Veteran is presumed to have received the letter.  However, the Board finds the evidence of record demonstrates that the Veteran did not receive the August 18, 2007 DMC letter.  

The Board notes that in the July 2007 warrant, the Florida Department of Corrections found the Veteran to be an absconder and that his current whereabouts were unknown.  Specifically, the July 2007 warrant indicates that the Veteran changed his residence without first procuring the consent of his probation officer.  In the accompanying July 2007 affidavit, the probation officer indicated that he attempted to make a home visit at the Veteran's last known address on July 19, 2007, but the residence appeared empty and the electricity appeared to have been shut off.  Despite the findings of the Florida Department of Corrections, communications from the Veteran between July 2007 and October 2007 indicate that he was receiving at least some correspondence sent to his last known address.  

On May 15, 2007, the PMC sent correspondence to the Veteran regarding the outstanding May 2006 warrant and instructing the Veteran to submit documentation that the warrant had been cleared.  On July 27, 2007, the Veteran sent fax communication to the PMC stating that he was unable to obtain supporting documentation.  On July 30, 2007, the Veteran contacted the PMC by telephone relaying the same information.  

On August 7, 2007, the PMC sent correspondence to the Veteran informing him that his pension had been stopped due to the active warrant, that once the warrant had been cleared he could request reinstatement of the pension, and that an overpayment had been created.  

On August 22, 2007, the Veteran sent fax communication to the PMC in which he submitted information about clearance of the May 2006 warrant.  In this correspondence, the Veteran acknowledges that there was an overpayment, but contended that it should only be through June 2006, the month in which his warranted was cleared.  The Veteran also enclosed both the May 15, 2007 PMC letter and the August 7, 2007 PMC letter, and specifically asked that his pension be reinstated.  

On August 29, 2007, the Veteran contacted the PMC via telephone requesting that his pension be reinstated as he was experiencing financial hardship.  

On September 5, 2007, the PMC sent correspondence to the Veteran in which the PMC acknowledged the Veteran's request for reinstatement of his pension and that the May 2006 warrant had been cleared, effective June 16, 2006.  This letter instructed the Veteran to submit a pension eligibility verification form to the PMC in order to complete the pension reinstatement process. 

On September 6, 2007, the Veteran sent fax communication to the PMC in which he indicated that he contacted his representative via telephone and was informed that he needed to submit a pension eligibility verification form for reinstatement of his pension.  

On September 10, 2007, the Veteran contacted the PMC via telephone requesting expedited processing of his claim for pension reinstatement due to financial hardship.  

On September 12, 2007, the Veteran sent fax communication to the PMC in which he submitted the requisite pension eligibility verification forms.  On these submitted forms, the Veteran listed the same address as known by the PMC and DMC at that time to be the Veteran's current address.  The Veteran also enclosed the September 5, 2007 PMC letter.  

On October 9, 2007, the Veteran sent fax communication to the PMC in which he submitted additional documentation regarding his dependents.  In an accompanying statement, the Veteran indicated that he would continue to contact the PMC to inquire on the status of his pension reinstatement, and expressed a desire that the process be resolved as quickly as possible.  The Veteran communicated again with the PMC on October 17, 2007 (via telephone), October 24, 2007 (via fax), and October 30, 2007 (via telephone), each time to inquire on the status of the pension reinstatement.  The October 30, 2007 Report of Contact, completed by personnel at the PMC, indicated that the Veteran was told that there was no need to contact the PMC again, as he would be receiving a letter once a decision had been made.  

On November 20, 2007, the PMC sent correspondence to the Veteran in which the PMC indicated that they were unable to reinstate the Veteran's pension due to the July 2007 outstanding warrant.  The Veteran continued to communicate with the PMC via letter following incarceration in December 2007, including statements in May and July 2008.  Following release from prison in August 2008, the Veteran resumed frequent communication with the PMC for the purposes of having his pension reinstated.   

The evidence of record demonstrates that the Veteran was in continual contact with the Philadelphia PMC regarding his pension benefits.  The Veteran provided the requisite documentation requested in various correspondences sent from the PMC to his last known address, and provided such documentation in a timely manner.  The Veteran routinely contacted the PMC regarding the status of the reinstatement of his pension, and often expressed a desire to expedite the processing of his request as he was experiencing a financial hardship.  

The Veteran indicated knowledge of the overpayment is several communications with the PMC.  In the August 22, 2007 correspondence to the PMC, the Veteran acknowledged, and challenged the validity of, the overpayment.  In a May 2008 letter to the PMC, the Veteran requested that the PMC work with the DMC to resolve the overpayment issue, specifically requesting the PMC relay to the DMC the information submitted by the Veteran regarding the clearance of the May 2006 outstanding warrant.   However, the Board finds these communications do not necessarily indicate the Veteran was in receipt of the August 18, 2007 DMC letter.  Specifically, in the August 22, 2007 correspondence that challenged the validity of the overpayment, the Veteran returned the August 7, 2007 PMC letter that indicated the presence of an overpayment.  However, in none of the communications with the PMC did the Veteran request a waiver or a personal hearing regarding the overpayment, two options that were expressly outlined only in the August 18, 2007 DMC letter.  Additionally, in none of the communications with the Veteran did the PMC relate any information regarding the status of the overpayment.  

Given the above, the Board finds it reasonable to conclude that the Veteran did not receive the August 18, 2007 DMC letter that provided notice of the overpayment and detailed his right to request a waiver of recovery of the overpayment.  While the record is not clear as to when the Veteran received actual notice of the overpayment, the Veteran testified during the Board hearing that he did not receive actual notice until he attempted to reinstate his pension following his release from prison, and believed this occurred in November 2008.  On November 18, 2008, the PMC received correspondence from the Veteran in which he requested a waiver of the overpayment; this correspondence was received within 180 days of the Veteran's prison release date, August 6, 2008.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's November 18, 2008 waiver request is timely.  38 C.F.R. § 1.963(b)(2).  To the limited extent of the timeliness of the request for a waiver, the appeal is granted.  The merits of the waiver request will be further addressed in the Remand, below.  


ORDER

The appeal regarding the timeliness of the Veteran's request for a waiver of recovery of overpayment of non-service-connected pension benefits in the amount of $13,241.44 is granted.  


REMAND

As the Board has found that the Veteran's request for a waiver of overpayment was timely, the merits of the waiver request must be referred to the Committee on Waivers and Compromises for adjudication of the merits of the request.

Accordingly, the case is REMANDED for the following action:

Refer the matter of a waiver of recovery of overpayment of non-service-connected pension benefits in the amount of $13,241.44 to the Committee on Waivers and Compromises for a decision on the merits of the waiver request, that request having been determined by the Board to be timely.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


